                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ANTHONY OLIVER,                                   Case No.19-cv-04110-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF SERVICE
                                                  v.
                                   9

                                  10       SQUARE INC.,
                                                        Defendant.
                                  11

                                  12                                            INTRODUCTION
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at the Chatham County Detention Facility in Savannah, Georgia, filed

                                  14   this pro se civil rights complaint against a Square, Inc., a corporation with its principal place of

                                  15   business in San Francisco, California, for violations of the Telephone Consumer Protections Act

                                  16   (“TCPA”), 47 U.S.C. § 277, et seq..1 Plaintiff’s application to proceed in forma pauperis is

                                  17   granted in a separate order. For the reasons explained below, the complaint is ordered served upon

                                  18   Defendant.

                                  19                                       STANDARD OF REVIEW

                                  20          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  21   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  22   1915A(a). The Court must identify cognizable claims or dismiss the complaint, or any portion of

                                  23   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief

                                  24   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.

                                  25   § 1915A(b). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901

                                  26   F.2d 696, 699 (9th Cir. 1990).

                                  27
                                       1
                                  28    Plaintiff consented to the jurisdiction of a United States Magistrate Judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. 5.)
                                   1           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   2   claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the

                                   3   statement need only give the defendant fair notice of what the . . . . claim is and the grounds upon

                                   4   which it rests.” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted). Although to

                                   5   state a claim a complaint “does not need detailed factual allegations, . . . a plaintiff's obligation to

                                   6   provide the grounds of his entitle[ment] to relief requires more than labels and conclusions, and a

                                   7   formulaic recitation of the elements of a cause of action will not do. . . . Factual allegations must

                                   8   be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

                                   9   127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A complaint must proffer “enough facts to

                                  10   state a claim for relief that is plausible on its face.” Id. at 1974.

                                  11           To state a claim under 42 U.S.C. ' 1983, a plaintiff must allege two elements: (1) that a

                                  12   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged
Northern District of California
 United States District Court




                                  13   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  14   42, 48 (1988).

                                  15                                              LEGAL CLAIMS

                                  16           Plaintiff’s allegations that Defendant’s agents, without Plaintiff’s consent, sent him a text

                                  17   message advertising its money transferring and depositing application, when liberally construed,

                                  18   state a cognizable claim for relief under the TCPA.

                                  19                                               CONCLUSION

                                  20           1.       The Clerk shall issue a summons and Magistrate Judge jurisdiction consent form

                                  21   and the United States Marshal shall serve, without prepayment of fees, the summons, Magistrate

                                  22   Judge jurisdiction consent form, a copy of the complaint with attachments, and a copy of this

                                  23   order on Square, Inc., in San Francisco, California.

                                  24           2.       Defendant shall complete and file the Magistrate Judge jurisdiction consent form

                                  25   within the deadline provided on the form. Defendant shall also file an answer in accordance with

                                  26   the Federal Rules of Civil Procedure.

                                  27           3.       To expedite the resolution of this case:

                                  28                    a. No later than 91 days from the date this order is issued, Defendant shall file a
                                                                                            2
                                   1           motion for summary judgment or other dispositive motion. The motion shall be supported

                                   2           by adequate factual documentation and shall conform in all respects to Federal Rule of

                                   3           Civil Procedure 56. If Defendant is of the opinion that this case cannot be resolved by

                                   4           summary judgment, it shall so inform the Court prior to the date the summary judgment

                                   5           motion is due. All papers filed with the Court shall be promptly served on Plaintiff.

                                   6                    b. At the time the dispositive motion is served, Defendant shall also serve, on a

                                   7           separate paper, the appropriate notice required by Rand v. Rowland, 154 F.3d 952, 953-954

                                   8           (9th Cir. 1998) (en banc). See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012).

                                   9                    c. Plaintiff's opposition to the dispositive motion, if any, shall be filed with the

                                  10           Court and served upon Defendant no later than 28 days from the date the motion is filed.

                                  11           Plaintiff must read the attached page headed “NOTICE -- WARNING,” which is provided

                                  12           to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc).
Northern District of California
 United States District Court




                                  13                    d. Defendant shall file a reply brief no later than 14 days after the opposition is

                                  14           filed.

                                  15                    e. The motion shall be deemed submitted as of the date the reply brief is due. No

                                  16           hearing will be held on the motion unless the Court so orders at a later date.

                                  17           4.       All communications by Plaintiff with the Court must be served on Defendant or its

                                  18   counsel once counsel has been designated, by mailing a true copy of the document to Defendant or

                                  19   its counsel.

                                  20           5.       Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  21   No further Court order under Federal Rule of Civil Procedure 30(a)(2) is required before the

                                  22   parties may conduct discovery.

                                  23   //

                                  24   //

                                  25

                                  26

                                  27

                                  28
                                                                                           3
                                   1          6.      It is Plaintiff's responsibility to prosecute this case. Plaintiff must keep the Court

                                   2   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                   3   Change of Address.” He also must comply with the Court's orders in a timely fashion. Failure to

                                   4   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                   5   Civil Procedure 41(b). Reasonable requests for an extension of a deadline will be allowed upon a

                                   6   showing of good cause if the request is filed prior to the deadline.

                                   7          IT IS SO ORDERED.

                                   8   Dated: August 7, 2019

                                   9

                                  10
                                                                                                     JACQUELINE SCOTT CORLEY
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANTHONY OLIVER,
                                   7                                                         Case No. 19-cv-04110-JSC
                                                        Plaintiff,
                                   8
                                                  v.                                         CERTIFICATE OF SERVICE
                                   9
                                         SQUARE INC.,
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on August 7, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19    Anthony Oliver ID: #2019040074
                                        Chatham County Detention Facility
                                  20    1050 Carl Griffin Drive
                                        Savannah, GA 31405
                                  21

                                  22
                                       Dated: August 7, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26

                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          5
